

95 HR 6124 IH: Assistance for Firms Harmed by Tariffs on Exports Act
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6124IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Schneider (for himself, Mr. Sensenbrenner, and Mr. Cooper) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Trade Act of 1974 to provide adjustment assistance to firms adversely affected by reduced exports resulting from tariffs imposed as retaliation for United States tariff increases, and for other purposes.1.Short titleThis Act may be cited as the Assistance for Firms Harmed by Tariffs on Exports Act.2.FindingsCongress finds the following:(1)In recognition that trade policy can result in disparate and disruptive changes to the economy, the Trade Adjustment Assistance program was enacted to help workers adversely impacted by the trade policy decisions of the Federal Government.(2)The Trump Administration has made clear that it intends to aggressively use Federal trade statutes, including section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862) and section 301 of the Trade Act of 1974 (19 U.S.C. 2411), and potentially the International Emergency Economic Powers Act (Public Law 95–223), to increase tariffs on selected imports.(3)Foreign countries affected by such tariff increases have, as of the date of the enactment of this Act, already raised tariffs on United States exports or have indicated that they intend to respond by raising tariffs on such exports.(4)Increased tariffs on such exports threaten to reduce employment in affected sectors of the United States economy.(5)Firms adversely impacted by these effects deserve adjustment assistance.3.Adjustment assistance for firmsSubparagraph (C) of section 251(c)(1) of the Trade Act of 1974 (19 U.S.C. 2341) is amended to read as follows:(C)either—(i)increases of imports of articles or services like or directly competitive with articles which are produced or services which are supplied by such firm contributed importantly to such total or partial separation, or threat thereof, and to such decline in sales or production; or(ii)(I)exports of articles or services produced or supplied by such firm have decreased as a result, in whole or in part, from tariffs imposed on such exports by a foreign country in response to United States tariffs imposed on the imports of such country pursuant to an action taken under the authority of—(aa)section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862);(bb)section 301 of the Trade Act of 1974 (19 U.S.C. 2411); or(cc)the International Emergency Economic Powers Act (Public Law 95–223); and(II)the decrease in such exports contributed importantly to such total or partial separation, or threat thereof, and to such decline in sales or production..